IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


MARK S. HALPERN, ESQUIRE.                   : No. 145 EM 2016
HALPERN & LEVY, P.C.,                       :
                                            :
                    Petitioners             :
                                            :
                                            :
             v.                             :
                                            :
                                            :
JOHN F. BROWN, JR., ESQUIRE, AND            :
LYNNE BOGHOSSIAN,                           :
                                            :
                    Respondents             :


                                       ORDER


PER CURIAM
      AND NOW, this 15th day of September, 2016, Petitioners’ Emergency Petition for

Grant of Extraordinary Jurisdiction is DENIED.